                                             Case 5:18-cv-02895-NC Document 69 Filed 09/18/19 Page 1 of 3



                                    1   STUART SEABORN (CA BAR NO. 198590)
                                        MONICA PORTER (CA BAR NO. 311974)
                                    2   Disability Rights Advocates
                                        2001 Center Street, Fourth Floor
                                    3
                                        Berkeley, California 94704-1204
                                    4   Telephone:     (510) 665-8644
                                        Facsimile:     (510) 665-8511
                                    5   sseaborn@dralegal.org
                                        mporter@dralegal.org
                                    6

                                    7   MAIA GOODELL (Admitted Pro Hac Vice)
                                        Disability Rights Advocates
                                    8   655 Third Avenue, 14th Floor
                                        New York, New York 10017
                                    9   Telephone:     (212) 644-8644
                                        mgoodell@dralegal.org
                                   10
                                        Attorneys for Plaintiffs
                                   11

                                   12
                                                                     UNITED STATES DISTRICT COURT
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   14
         (510) 665-8644




                                   15

                                   16
                                        Mental Health & Wellness Coalition, Erik X.,   Case No. 5:18-cv-02895-NC
                                   17   Tina Y., Jacob Z., Harrison Fowler, Rose A.,
                                        Sofia B.,                                      STIPULATED REPORT ON THE
                                   18                                                  STATUS OF SETTLEMENT
                                                       Plaintiffs,
                                   19
                                        v.
                                   20
                                        The Board of Trustees of the Leland Stanford
                                   21   Junior University D/B/A Stanford University,
                                   22                  Defendant.
                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                           Case 5:18-cv-02895-NC Document 69 Filed 09/18/19 Page 2 of 3



                                    1           Plaintiffs Mental Health & Wellness Coalition, Erik X., Tina Y., Jacob Z., Harrison
                                    2   Fowler, Rose A., and Sofia B. (“Plaintiffs”) and Defendant The Board of Trustees of the Leland
                                    3   Stanford Junior University (“Stanford”), by their undersigned counsel, jointly report as follows:
                                    4           The Court set a deadline of September 20, 2019 for a case management statement and a
                                    5   hearing and case management conference for November 13, 2019, if the parties did not reach a
                                    6   settlement on all open issues at the scheduled mediation session.
                                    7           The parties are pleased to report that they participated in a productive mediation session
                                    8   with JAMS mediator Cathy Yanni on September 16, 2019, and reached a settlement of all issues
                                    9   in this case, including attorneys’ fees. The written settlement agreement has been finalized, and
                                   10   is currently being circulated for party signatures. Once the settlement agreement is executed,
                                   11   the parties will file a Stipulation and Proposed Order for Dismissal. The parties anticipate filing
                                   12   the Stipulation and Proposed Order for Dismissal within thirty days.
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                        Mental Health & Wellness Coalition et al. v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Stipulated Report on the Status of Settlement                                                                  1
                                           Case 5:18-cv-02895-NC Document 69 Filed 09/18/19 Page 3 of 3



                                    1   DATED: September 18, 2019                       Respectfully submitted,
                                    2
                                                                                         DISABILITY RIGHTS ADVOCATES
                                    3                                                    STUART SEABORN
                                                                                         MONICA PORTER
                                    4                                                    2001 Center Street, Fourth Floor
                                                                                         Berkeley, California 94704-1204
                                    5
                                                                                         MAIA GOODELL
                                    6                                                    655 Third Avenue, 14th Floor
                                                                                         New York, New York 10017
                                    7

                                    8
                                                                                         Maia Goodell
                                    9                                                    Attorneys for Plaintiffs Mental Health & Wellness
                                                                                         Coalition, Erik X., Tina Y., Jacob Z., Harrison
                                   10                                                    Fowler, Rose A., and Sofia B.

                                   11
                                                                                         PILLSBURY WINTHROP SHAW PITTMAN LLP
                                   12                                                    SARAH G. FLANAGAN
                                                                                         JACOB R. SORENSEN
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13
                                                                                         REBECCA A. FRIEDEMANN
                                   14                                                    Four Embarcadero Center, 22nd Floor
                                                                                         San Francisco, CA 94111
         (510) 665-8644




                                   15

                                   16                                                     /s/ Sarah G. Flanagan
                                                                                         Sarah G. Flanagan
                                   17                                                    Attorneys for Defendant The Board of Trustees of
                                                                                         the Leland Stanford Junior University
                                   18

                                   19

                                   20                                       ATTESTATION STATEMENT

                                   21           Pursuant to Civil L.R. 5-1(i)(3), I attest that the other signatory listed, and on whose

                                   22   behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.

                                   23           Dated: September 18, 2019

                                   24
                                                                                                    Maia Goodell
                                   25                                                               Attorneys for Plaintiffs

                                   26

                                   27

                                   28

                                        Mental Health & Wellness Coalition et al. v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Stipulated Report on the Status of Settlement                                                                  2
